Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 1 of 8 PagelD #:1

EXHIBIF A
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

BENJAMIN DeWITT, )
)
vs Plaintiff, case No ig-so
ROCKFORD RESCUE MISSION F T L BE Dp
MINISTRIES, an IHinois not-for-profit )
corporation Sone business as Rockford WN 41 nig
Defendant ete ERB PRET Sour
COMPLAINT

Plaintiff, Benjamin DeWitt states as follows for his Complaint against Defendant,
Rockford Rescue Mission Ministries:

JURISDICTION AND VENUE

 

L. The Northern District has jurisdiction over Plaintiff's FLSA claims pursuant to 29
U.S.C. § 216(b) and all federal claims subject to 28 U.S.C. § 1331. |

2. Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) as a substantial part of the
events which are alleged herein occurred in Winnebago County, Illinois.

3. Venue of this action has been properly laid in the Northern District of [linois.
Western Division, as all parties to this complaint are citizens of the State of Illinois, and reside or

have its principal place of business in the Northern District of Illinois.

PARTIES

4. Plaintiff at all times relevant was an employee of Defendant and a resident of

Winnebago County, Illinois.

 
 

Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 2 of 8 PagelD #:2

5. Defendant is a domestic not-for-profit corporation incorporated under the laws of

the State of Hlinois.
COUNT I
Violation of the Fair Labor Standards Act —- Overtime Wages

6. This matter arises from the Defendant's violation of the Fair Labor Standards Act,
hereinafter referred to as the FLSA, 29 U.S.C. § 201, for its failure to pay overtime wages to
Plaintiff for all hours worked.

7. The Defendant is an "employer" within the meaning of the Fair Labor Standards
Act, 29 U.S.C. § 201 et.seq,

8. The Defendant was engaged in commerce.

9. Atall relevant times herein, Plaintiff was employed by Defendant as an "employee"
subject to the FLSA. Plaintiff performed a variety of job duties and responsibilities for Defendant
within this Judicial District. During the course of his employment by Defendant, Plaintiff was not
exempt from the overtime wage provisions of the FLSA, 29 U.S.C. § 207,

10, Plaintiff worked in excess of forty hours per week.

11. Pursuant to 29 U.S.C. § 207, for all weeks during which the Plaintiff worked in
excess of forty hours, he was entitled to be compensated at a rate of one and one-half times his rate
of pay for hours worked in excess of forty hours in individual weeks.

12. During the months of June 2017 to March 2019, Plaintiff worked 941.55 hours of
overtime.

13. Defendant did not compensate Plaintiff at a rate of one and one-half times his rate

of pay for all overtime hours worked,

 
“ Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 3 of 8 PagelD #:3

Wherefore, Plaintiff, Benjamin DeWitt, respectfully requests that this Court enter the
Stipulated Judgment attached hereto as Exhibit | in his favor and against Rockford Rescue
Mission Ministries, an Illinois not-for-profit corporation doing business as Rockford Rescue
Mission, providing for a judgment in the amount of the overtime premium for all hours in which
Plaintiff worked in excess of 40 hours per week and liquidated damages in an amount equal to the

amount of unpaid overtime compensation found due.

Dated: ob foo [ex BENJAMIN DeWITT, Plaintiff
we \ —
 

Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 4 of 8 PagelD #:4

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

BENJAMIN DeWITT,

Plaintiff,
Vs, Case No.
ROCKFORD RESCUE MISSION
MINISTRIES, an illinois not-for-profit
corporation doing business as Rockford
Rescue Mission,

Smee meee re meee ee ee eee eet” Ne” he

Defendant.

STIPULATED JUDGMENT AND
CONSENT TO ENTRY OF ORDER BY MAGISTRATE

The undersigned parties hereby stipulate to the entry of a judgment in favor of Plaintiff
Benjamin DeWitt and against Defendant Rockford Rescue Mission Ministries, an Illinois not-for-
profit corporation doing business as Rockford Rescue Mission, in the amount of Twelve Thousand
Five Hundred Sixteen and 84/100 Dollars ($12,516.84) representing Six Thousand Two Hundred
Fifty-Eight and 42/100 Dollars ($6,258.42) in unpaid wages and Six Thousand Two Hundred Fifty-
Fight and 42/100 Dollars ($6,258.42) in penalties with all parties to bear their own costs. Rockford
Rescue Mission Ministries denies liability in this matter and consents to entry of the Stipulated
Judgment solely in order to avoid transactional costs and the uncertainty of litigation.

The parties have consented to the entry by any Magistrate Judge sitting in the Northern
District of inois of this Judgment.

o6 fof ts Lhe ww Deed
Date Benjamir\De Witt
ROCKFORD RESCUE MISSION MINISTRIES

7 BY: HOLMSTROM & KENNEDY, P.C.
Date Its Attorneys,

Loa”

B Alexander J. Mezny

EXHIBIT

fo

4823-7401-3079, v. 1

 
 

Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 5 of 8 PagelD #:5

4

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release ("Agreement") is dated May 22, 2019 for reference
purposes and is made by and between Benjamin DeWitt (referred to in this Agreement as
"Employee"), and Rockford Rescue Mission Ministries, an Illinois not-for-profit corporation doing
business as Rockford Rescue Mission (referred to as the “Company’”).

Employee was employed by the Company from June 12, 2017 until April 19, 2019.
Employee raised concerns that he was not an exempt employee. Employee has provided the
Company with a detailed spreadsheet showing what he believes to be an accurate total of hours he
worked each day. Using that information, Employee and Company have calculated and agree that the
maximum amount of overtime and penaltics to which Employee could be entitled is $12,516.84.

Employee and the Company desire to amicably and finally resolve all matters in dispute
between them. Therefore, in consideration of the mutual promises and covenants set forth in this
Agreement, the receipt and sufficiency of which are acknowledged by the parties, Employee and the
Company agree that the recitals set forth above are a material part of this Agreement, and further
agree as follows:

1. Payments to be Made. Within five (5) business days of the Court approval of this
fully executed Settlement Agreement and Release and entry of the Stipulated Judgment attached as
Exhibit B, the Company will pay and cause to be delivered to Employee, the gross amount of Twelve
Thousand Five Hundred Sixteen and 84/100 Dollars ($12,516.84) as follows:

 

a) Six Thousand Two Hundred Fifty-Eight and 42/100 Dollars ($6,258.42), less all
required withholdings for state and federal taxes. The amount paid to Employee
under this paragraph shall be reported as income to Employee on a form W-2.

b) Six Thousand Two Hundred Fifty-Eight and 42/100 Dollars ($6,258.42) without
withholding as this amount represents a penalty and not earned wages. The amount
paid to Employee under this paragraph shall be reported as income to Employee ona
form 1099,

2. No Admission of Liability. It is expressly acknowledged by Employee that the entry
into this Agreement by the Company, and the payment and promises provided for in this Agreement,
represent the compromise of disputed claims and shall not be construed as an admission by the
Company (or any of the other Released Parties described in paragraph 3 below) of any liability,
culpability or responsibility, and that they expressly deny any such hability, culpability or
responsibility. The parties have entered into this Agreement in good faith for the sole purpose of
resolving the aforementioned claims and complaints to avoid the burden, expense, delay and
uncertainties of litigation.

3. Release By Employee. Employee irrevocably and unconditionally releases and
forever discharges the Company, its affiliates and employee benefit plans and each of their owners.
subsidiaries, directors, officers, employees, trustees, fiduciaries, administrators and other agents or

Settlement Agreement and Release
Page 1 of 4
.

 

Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 6 of 8 PagelD #:6

2

representatives, and their predecessors, successors, heirs, executors, administrators, and assigns, and
all persons acting by, through, or in concert with any of them (collectively referred to in this
Agreement as the "Released Parties"), of and from any and all claims (including but not limited to
damages, expenses, attorney’s fees and costs), of any nature whatsoever, in law or equity, which he
ever had or now has, or any claims which Employee or Employee’s heirs, executors or administrators
may have in the future involving any matters which were or could have been raised in the Complaint,
and any claims against the Released Parties involving any other matters occurring prior to the date
this Agreement is signed by Employee or involving any continuing effects of actions or practices
which arose prior to the date this Agreement is signed by Employee. This release includes but is not
limited to any claims arising from or related to:

e The Company’s personnel policies or practices:

e Any alleged breach of contract;

¢ Any allegations regarding pay, benefits or any other employment rights;

¢ Wrongful termination, retaliatory discharge, whistleblowing, breach of fiduciary duty.
intentional infliction of emotional distress, defamation, or any allegedly tortious conduct:

e Any allegations of unlawful harassment, discrimination or retaliation;

* The Age Discrimination in Employment Act;

* The Americans with Disabilities Act:

¢ The Civil Rights Act of 1964, including Title VH of that Act;

e The Civil Rights Act of 1991;

¢ The Employee Retirement Income Security Act including COBRA;

¢ The Health Insurance Portability and Accountability Act (“HIPAA”);

e The Fair Labor Standards Act;

¢ The Family and Medical Leave Act;

e The Genetic Information Nondisclosure Act;

*® The National Labor Relations Act;

e¢ The Worker Adjustment Retraining Notification Act:

* The Fair Credit Reporting Act;

* The Federal Rehabilitation Act;

e The Illinois Human Rights Act;

¢ ‘The Illinois Wage Payment & Collection Act (Employee acknowledges that he was paid any
vacation pay he was owed when he separated from employment);

¢ The Illinois Minimum Wage Act

e = The Illinois Constitution;

¢ Any claims for or rights to receive personal relief in connection with a grievance or claim:
and/or,

¢ Any other local, state, or federal law, order, regulation, or ordinance,

This release does not apply to or affect Employee’s right to pursue a claim for unemployment
benefits. This release shall not apply to any claims which arise after the date on which this
Agreement is signed by Employee.

Settlement Agreement and Release
Page 2 of 4
Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 7 of 8 PagelD #:7

4. Filing of Complaint and Entry of Stipulated Judgment. Employee agrees to file
the Complaint attached as Exhibit A consenting to the entry by any Magistrate Judge in the Northern
District of Iflinois of the Stipulated Judgment attached to this Agreement as Exhibit B. The Parties
agree that this Settlement Agreement & Release is contingent upon filing of the Complaint and entry
of the Stipulated Judgment and that if the Stipulated Judgment is not entered, that this Settlement
Agreement & Release is null and void.

5. Communications to Others. Employee will not make, directly or indirectly, any
derogatory or defamatory statements about the Company or its affiliated entities, officers, directors,
employees or agents to any other person or business entity.

6. Severance of Employment. Employee agrees and recognizes that his employment
relationship with the Company, its parents, affiliates and successors (collectively the "Company")
has been permanently and irrevocably severed, that Employee will not apply for or otherwise seek
re-employment with the Company at any time, and that the Company has no obligation, contractual
or otherwise, to rehire, re-employ, recall or hire him in the future.

7. Confidentiality of Agreement.

(a) Employee shall keep the terms and conditions of this Agreement completely
confidential. Employee hereby represents that before signing this Agreement, he did not disclose: (a)
the terms of this Agreement, (b) the payments this Agreement reflects or any prior offers; or (c) the
fact that a settlement was demanded, offered, or reached (collectively referred to as the “Confidential
Terms”) to any person, including other employees of the Company and excluding only Employee’s
accountants, tax advisors, attorneys or immediate family. Employee shall not disclose the
Confidential Terms to any third parties. Employee may disclose the Confidential Terms to his
immediate family, accountants, tax advisors, and attorneys; provided, however, that Employee must
advise such individuals that they must not re-disclose the information to any party to whom
disclosure is not authorized by this Agreement. Employee may also disclose the terms of this
Agreement when required to do so by law.

(b) Ifan unauthorized disclosure of any of the Confidential Terms is made by Employce
or by any person to whom Employec has disclosed the Confidential Terms, Employee must pay the
Company liquidated damages in the sum of Five Thousand Dollars ($5,000.00) for each
unauthorized disclosure. The parties agree that that amount of liquidated damages reasonably reflects
the damage the Company may suffer in the event of an unauthorized disclosure and further agree
that, in the event of'a breach, actual damages would be uncertain in amount and difficull to prove.
The Company agrees that Employee’s liability for the liquidated damages described above requires a
showing that either: (1) ifthe unauthorized disclosure is made by Employee, he knew or should have
known at the time of the disclosure that it would violate this paragraph, or (2) if an unauthorized
disclosure is made by a person to whom Employee has made a disclosure, that Employee either
failed to notify that person that he or she could not re-disclose the information or that Employee
directed the person to make an unauthorized disclosure.

Settlement Agreement and Release
Page 3 of 4
 

Case: 3:19-cv-50142 Document #: 1 Filed: 06/17/19 Page 8 of 8 PagelD #:8

8. Assignment & Effect. This Agreement shall inure to the benefit of and be binding
on the parties and their respective successors and assigns. This Agreement may not be assigned by
Employee.

9. Voluntary Release and Agreement. Employee represents and certifies that he has
carefully read and fully understand all of the provisions and effects of this Agreement, and had the
opportunity to fully discuss the terms and effect of this Agreement with an attorney. Employee
further represents and certifies that he is voluntarily entering into this Agreement and that neither the
Company nor any ofits agents, representatives or attorneys have made any representations regarding
the terms and effect of this Agreement other than those contained in this Agrcement.

10. Governing Law; Severability. This Agreement shall be interpreted, enforced, and
governed under the laws of the State of Illinois. The language of all parts of this Agreement shall be
construed as a whole, according to its fair meaning. Should any portion of this Agreement be
determined by a court of competent jurisdiction to be unenforceable, such determination shall not
affect the enforceability of any remaining parts of this Agreement, which shall remain in full force
and effect. If, however, the release contained in this Agreement is declared or determined to be
unenforceable or invalid upon the application of Employee, then she shall be required to reimburse
the Company for all payments made under the terms of paragraph 1.

11. Entire Agreement. This Agreement sets forth the entire agreement between the
parties and fully supersedes any and all prior agreements, negotiations or understandings between the
parties pertaining to the subject matter of this Agreement.

12. Execution in Multiple Counterparts and by Facsimile. This Agreement may be
executed using counterparts and shall be fully effective and enforceable upon exchange of such
executed counterparts by mail or by facsimile transmittal. Immediately following any exchange of
executed counterparts by facsimile transmittal, the parttes shall transmit signed original counterparts
to each other, but the failure of either party to comply with this requirement shall not render this
Agreement void or otherwise unenforceable.

To evidence their agreement, the parties have executed this Agreement on the date set
opposite to their signatures below.

oo fefia Te ew) OE

Date Entployey

The Company,
6-5-/ 4 BY:

Date Alexander J. Mezny,
ed Agent

  

 

 

Settlement Agreement and Release
Page 4 of 4
